The Moultrie Production Credit Corporation foreclosed a bill of sale to secure debt against Paul Jackson, and the execution was levied on a tractor and other personal property. D.C. Jackson filed a claim to the tractor and tractor equipment.
The burden of proof was on the credit corporation to prove title in the defendant in fi. fa. at the time of the execution of the bill of sale to secure debt. The plaintiff proceeded on three theories: 1. It sought to establish an estoppel on the part of the claimant to contend that the tractor did not belong to the defendant in fi. fa. 2. Then the plaintiff sought to show title in the defendant in fi. fa. by contending that the claimant paid for the tractor and had the seller deliver it to the defendant, and contended that Code § 108-116 applied. 3. Lastly, the plaintiff contended that the tractor was placed in the exclusive possession of the defendant, and that under Code § 48-105 a gift between father and son is presumed. *Page 778 
1. The evidence was insufficient to show that the father heard the agent refer to the tractor. There is no positive evidence that he did. The secretary-treasurer of the credit corporation testified: "Paul Jackson came to the office and filed his application for a loan of $1500 in the regular manner, the way we usually handle all of our loans, and I went to Funston to see the tractor, make a routine inspection. I drove to his father's house, D.C. Jackson. He is the claimant in this case. I found four men in front of the yard there. D.C. Jackson and Paul Jackson and two other men who I didn't know. They were standing around a `38 or `39 Chevrolet truck, looked like working on it. I pulled my car around up in the yard and walked toward them. They all turned around to speak to me, and I told Paul Jackson I had come to make inspection of the tractor that he wanted to get the loan on, asked him where it was, and he said it was over in the field on the other side of Funston picking peanuts, and we'd have to go over there. We got in my car and went over there and made an inspection of the tractor, and I brought him back to the house. Mr. D.C. Jackson was standing there. He was standing as close as from here to the window or a little closer." The claimant's evidence tended to show that he was hard of hearing, and, furthermore, even if he heard the conversation, no specific tractor was mentioned and there was no evidence that the defendant had no other tractor or that he had possession of no other.
2. It was error for the court to charge Code § 108-116, because there was no conveyance of the property by the seller to the son after its purchase by the father. The Code section was taken from the case of Printup v. Patton, 91 Ga. 422
(18 S.E. 311). As used in that case and the Code section, "conveyance" means a written instrument by which title to property is transferred from one entity to another. The rationale of the section is that, if one pays for property and directs the seller to convey title to it in writing to another, there is, in law, a passage of the title from the seller to the one designated by the buyer, and therefore it will be presumed, not that the title passed, but that it was a gift; or, to state it differently, when the purchaser has title conveyed to another, it will be presumed that the whole title passed and not a conditional one subject to secret equities. *Page 779 
In this case there was no conveyance in writing. The mere delivery of the property to the son, either by the seller at the direction of the purchaser — as was true in this case — or by the father to the son, would not amount to a transfer of title, even if a conveyance could be made under the law without a writing. So, whatever the section means, it was not applicable to this case. When the father bought the tractor, it belonged to him, and his directing that it be delivered to his son was the same as his delivering the tractor to his son himself. Since the jury was not authorized to find that the defendant held title to the tractor merely because his father delivered it to him, it was harmful error to give in charge to the jury the Code section mentioned.
3. It was error to give in charge Code § 48-105, because there was no evidence that on the date of the delivery of the tractor to the son the latter was living separate and apart from his father, and no evidence that he was given exclusive possession at any time.
Grounds 7, 8, 9, 11, 12, 13, 14, 15, and 16 of the amended motion should have been sustained.
Even if the claimant stated that the tractor was the one his son got a loan on, it would not bind or estop him after the event.
Even if there was any presumption of a gift to the son by the father, it was overcome by the claimant's evidence or testimony that he did not give the tractor to the son, and this testimony was uncontradicted.